DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 30th, 2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection set forth in the previous Non-Final Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (U.S. Publication No. 2019/0035657 A1) in view of Yoshida et al. (U.S. Publication No. 2004/0002784 A1), Wada et al. (U.S. Publication No. 20070004052 A1), and Abuku (U.S. Publication No. 2008/0266537).
	Regarding Claim 1:
	Asai et al. teaches the concept of grouping like apparatuses and matching their operations. Specifically, Asai et al. teaches a master apparatus with several substrate processing apparatuses that have the same hardware configuration as the master (Paragraph [0079]). These apparatuses store the device name and IP address of the master apparatus in order to know that they reside in the same group (Paragraph [0078]). They also collect device operation data on the apparatus and compare this data to device operation data from the master apparatus in order to make sure the apparatuses are functioning correctly (Paragraph [0085]).
	Asai et al. is silent on the specifics of how this process takes place.
	However, Yoshida et al. teaches the specifics of how this process takes place. Specifically, Yoshida et al. teaches a semiconductor system (Fig. 1, a semiconductor system 800 comprises a
plurality of processing apparatuses (100, 200))
comprising: a first semiconductor manufacturing apparatus (apparatus 100 Figs. 11-12)
and a second semiconductor manufacturing apparatus (apparatus 200 Figs. 11-12)
that share information on a semiconductor manufacturing apparatus by directly communicating the
information therebetween, (“a network 600 for establishing connection between the substrate processing apparatuses 100 and 200”, paragraph [0120])
wherein the first semiconductor manufacturing apparatus includes: a first memory; (controller 160 includes memory 161, Fig. 12)
and a first processor coupled to the first memory (controller 160 includes CPU 162, Fig. 12)
and configured to: acquire first information on the first semiconductor manufacturing apparatus;
(controller 160 controls and acquires information of the apparatus 100 via sensors 151a-152a, paragraphs [0136] - [0138])
and wherein the second semiconductor manufacturing apparatus includes: a second memory; (controller 260 includes memory 261, Fig. 12)
and a second processor coupled to the second memory (controller 260 includes CPU 262, Fig. 12)
acquire second information on the second semiconductor manufacturing apparatus; (controller 260 controls and acquires information of the apparatus 200 via sensors 251a-252a, paragraphs [0148], [0153], [0136] - [0138])
generate information that visualizes an analysis result of the state of the second semiconductor manufacturing apparatus; (database of correction amounts, paragraph [0150])
the second processor compares the second information acquired by the second processor with the first information received by the second processor to determine whether the state of the second semiconductor manufacturing apparatus is identical to a state of the first semiconductor manufacturing apparatus, (the second apparatus further includes the control unit 360 containing CPU 362 compares the measured values of sensors 251a and 252a with the values stored in memory to determine if apparatus 200 is operating identically to apparatus 100, paragraph [0162])
when determined that the state of the second semiconductor manufacturing apparatus is identical to the state of the first semiconductor manufacturing apparatus, the second processor generates information indicating that the state of the first semiconductor manufacturing apparatus is identical to the state of the second semiconductor manufacturing apparatus, ("if the measured value detected in Step S306 is within the predetermined tolerance, a new record is added to the correction amount database 320", paragraph [0163]; delta R is initialized to 0, paragraph [0160])
and displays the information indicating that the states are identical to each other, (database of correction amounts, paragraph [0150])
and when determined that the state of the second semiconductor manufacturing apparatus is different from the state of the first semiconductor manufacturing apparatus, the second processor generates information indicating that the state of the first semiconductor manufacturing apparatus is different from the state of the second semiconductor manufacturing apparatus, (“if the measured value detected in Step S306 is within the predetermined tolerance, a new record is added to the correction amount database 320”, paragraph [0163])
generates a correction value for matching a characteristic of a semiconductor device manufactured by the second semiconductor manufacturing apparatus with a characteristic of a semiconductor device manufactured by the first semiconductor manufacturing apparatus ("computes the correction amount delta R", paragraph [0162])
and displays the information indicating that the states are different from each other. (database of correction amounts, paragraph [0150])
	It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Asai et al.’s group of semiconductor manufacturing apparatuses with Yoshida et al.’s method of sharing information and matching parameters in order to have a group of apparatuses that all operate the same. One would be motivated to combine these teachings in order to apply a known method (Yoshida et al.’s method of sharing information and matching parameters) to a known device (Asai et al.’s group of apparatuses) ready for improvement to yield predictable results (group of apparatuses that all operate the same).
	Further Regarding Claim 1:
	The combination of Asai et al. and Yoshida et al. does not teach store the acquired first information in the first memory; and send the first information stored in the first memory to the second semiconductor manufacturing apparatus, store the acquired second information in the second memory; receive the first information sent from the first semiconductor manufacturing apparatus; analyze a state of the second semiconductor manufacturing apparatus based on the received first information and the second information stored in the second memory; the second processor analyzes the state of the second semiconductor manufacturing apparatus based on the first information and the second information.
	However, Wada et al. teaches store the acquired first information in the first memory; ("a non-
volatile auxiliary memory section 11, a main memory section 12 which temporarily reads and writes
information", paragraph [0067])
and send the first information stored in the first memory to the second semiconductor manufacturing
apparatus, (paragraph [0016]) 
store the acquired second information in the second memory; ("a main memory section 29 which temporarily reads and writes information", paragraph [0073])
receive the first information sent from the first semiconductor manufacturing apparatus; (paragraph [0016])
analyze a state of the second semiconductor manufacturing apparatus based on the received first information and the second information stored in the second memory; ("processing order determining section which determines a processing order for the plurality of substrates based on the attribute information, the inside cassette information, process condition information of the coating and developing apparatus which the coating and developing apparatus has, and the process condition information of the exposure apparatus acquired from the exposure apparatus." Paragraph [0021], see also paragraph [0022])
the second processor analyzes the state of the second semiconductor manufacturing apparatus based on
the first information and the second information, (paragraph [0022]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed,
to modify Asai et al. and Yoshida et al.’s semiconductor system with Wada et al.’s plurality of apparatuses sharing and analyzing data in order to allow more efficient processing and reduce load on the overall control network by allowing the manufacturing apparatuses to directly communicate and share data (see Wada paragraphs [0014] and [0017]).
	Further Regarding Claim 1:
	The combination of Asai et al., Yoshida et al., and Wada et al. does not teach display the information generated by the second processor.
	However, Abuku teaches display the information generated by the second processor. (Paragraph [0028], Fig. 2, an apparatus includes an EWS display 102 that is configured to display predetermined information about the apparatus and a monitor TV 105 that is configured to display image information obtained through an imaging unit)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Asai et al., Yoshida et al., and Wada et al.’s semiconductor system with Abuku’s display in order to "display predetermined information about the apparatus” (see Abuku paragraph [0028]).
Regarding Claim 2:
The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 1, wherein, when a difference value between the first information and the second information when the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus are caused to perform a same operation within a predetermined range, the second processor determines that the state of the second semiconductor manufacturing apparatus is identical to the state of the first semiconductor manufacturing apparatus, (Yoshida et al.: "is measured value within tolerance", Fig. 9; the use of term tolerance indicates that there is a range of measured values that are considered acceptable. If the measured values are within tolerance, delta R will be stored in the correction amount database, paragraph [0163]. Additionally, delta R is initialized to zero, paragraph [0160]. Therefore, if measured values are within tolerance on the first pass a correction amount of zero will be stored in the database indicating the apparatuses are identical.)
and when the difference value between the first information and the second information when the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus are caused to perform the same operation is out of the predetermined range, the second processor determines that the state of the second semiconductor manufacturing apparatus is different from the state of the first semiconductor manufacturing apparatus (Yoshida et al.: "is measured value within tolerance", Fig. 9; the use of term tolerance indicates that there is a range of measured values that are considered acceptable. If the measured values are not within tolerance, delta R will be computed, paragraph [0162]. Therefore, if measured values are not within tolerance a correction amount will be calculated indicating that the apparatuses are not identical).
	Regarding Claim 3:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 1, wherein the first information and the second information are set values used when controlling operations of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus (Yoshida et al.: Paragraph [0084], Fig. 15, “"Reference Command Value" is a value indicating a parameter of a substrate processing function”).
	Regarding Claim 4:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 1, wherein the first information and the second information are state logs of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus when a predetermined operation is executed in the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus (Yoshida et al.: "the plurality of measured values indicating respective substrate processing states" paragraph [0014]; "storing and analyzing the processing state of each substrate processed in the substrate processing apparatuses 100 and 200" paragraph [0120]).
	Regarding Claim 5:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 1, wherein the first information and the second information are values that vary depending on an environment in which each of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus is installed (Yoshida et al. "Even though the plurality of processing units are basically the same in construction, the specific constructions and functions of the units are not necessarily the same since the installation environments of the units are not completely the same", paragraph [0006]).
	Regarding Claim 6:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 2, wherein the first information and the second information are set values to be used when controlling operations of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus (Yoshida et al. Paragraph [0084], Fig. 15, “"Reference Command Value" is a value indicating a parameter of a substrate processing function”).
	Regarding Claim 7:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 2, wherein the first information and the second information are state logs of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus when a predetermined operation is executed in the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus (Yoshida et al.: "the plurality of measured values indicating respective substrate processing states" paragraph [0014]; "storing and analyzing the processing state of each substrate processed in the substrate processing apparatuses 100 and 200" paragraph [0120]).
	Regarding Claim 8:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 2, wherein the first information and the second information are values that vary depending on an environment in which each of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus is installed (Yoshida et al: "Even though the plurality of processing units are basically the same in construction, the specific constructions and functions of the units are not necessarily the same since the installation environments of the units are not completely the same", paragraph [0006]).
	Regarding Claim 9:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 2, wherein the correction value is generated based on the difference value. (Yoshida et al. Paragraph [0153], pipe length difference causes a difference between the pressure value in pipe 123a detected by sensor 152a and pipe 123a detected by sensor 252a)
	Regarding Claim 10:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 9, wherein, when determined that the state of the second semiconductor manufacturing apparatus is different from the state of the first semiconductor manufacturing apparatus, the second processor performs a correction such that the difference value becomes within a predetermined range. (Yoshida et al. paragraph [0154], “Correction Amount” is added to “Reference Command Value” in order for substrate processing apparatus 200 to operate within tolerance of substrate processing apparatus 100)
	Regarding Claim 11:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 1, wherein the first information and the second information represent exhaust profiles of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus, respectively. (Asai et al., paragraph [0059], gas exhaust mechanism 212B)
	Regarding Claim 12:
	The combination of Asai et al., Yoshida et al., Wada et al., and Abuku further teaches the semiconductor system of claim 11, wherein the exhaust profile of each of the first semiconductor manufacturing apparatus and the second semiconductor manufacturing apparatus includes an opening degree of a valve, (Asai et al., paragraph [0059], control the opening degree of the APC valve)
a supply flow rate of a gas (Asai et al., paragraph [0060], gas flow rate controller 212c)
and a pressure in a chamber. (Asai et al., paragraph [0059], pressure sensor)
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al. (U.S. Publication No. 2018/0210423 A1) discloses having a repeat apparatus that will look to the master apparatus for configuration settings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER DEAN HEDRICK whose telephone number is (571)272-5803. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.H./Examiner, Art Unit 2115                                                                                                                                                                                                        
					/PAUL B YANCHUS III/                                                                        Primary Examiner, Art Unit 2115                                                                                                                                					October 21, 2022